                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


                                                   Chapter 11
 In re:
                                                   Case No. 17-12560 (KJC)
 WOODBRIDGE GROUP OF COMPANIES,                    (Jointly Administered)
 LLC,
 et al.,

 Debtors.

 WOODBRIDGE GROUP OF COMPANIES,
 LLC; WOODBRIDGE STRUCTURED
 FUNDING, LLC; WOODBRIDGE
 MORTGAGE INVESTMENT FUND 1,
 LLC; WOODBRIDGE MORTGAGE
 INVESTMENT FUND 2, LLC;                           Adversary Proceeding
 WOODBRIDGE MORTGAGE                               Case No. 18-50818 (KJC)
 INVESTMENT FUND 3, LLC;
 WOODBRIDGE MORTGAGE
 INVESTMENT FUND 3A, LLC;
 WOODBRIDGE MORTGAGE
 INVESTMENT FUND 4, LLC,

 Plaintiffs,

           vs.

 JEFFREY L. WENDEL; PROVIDENCE
 TRUST GROUP, LLC FBO JEFFREY L.
 WENDEL, IRA; JJC, INC FBO
 RETIREMENT PLAN FBO JEFFREY
 WENDEL; JODI M. WENDEL,

 Defendants.


          SUGGESTION OF BANKRUPTCY OF DEFENDANT JEFFREY L. WENDEL

          PLEASE TAKE NOTICE that on April 19, 2019, defendant Jeffrey L. Wendell filed a

voluntary petition under chapter 13 of title 11 of the United States Code in the United States
Bankruptcy Court for the Northern District of Ohio, case number 19-31219 (JPG). A true and

correct copy of the Notice of Bankruptcy Case Filing is attached hereto as Exhibit A.

                                      O’KELLY ERNST & JOYCE, LLC

Dated: April 24, 2019                 /s/ Michael J. Joyce
                                      Michael J. Joyce, Esquire (No. 4543)
                                      901 N. Market Street, Suite 1000
                                      Wilmington, DE 19802
                                      Phone: (302) 778-4003
                                      Facsimile: (302) 295-2873
                                      Email: mjoyce@oelegal.com

                                      Attorney for Defendant Jeffrey L. Wendel
